DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 12-26, 29-31, 33-37, 46, 49-58, 63, 64, and 71 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to show or suggest a system or method as recited in claims 1 and 46 their dependent claims, wherein:
the spatially variable filter (SVF) is positioned in the optical path between the light source and the optical device and
the spatial variable filter includes a bandpass linear variable filter (LVF) that includes a first LVF and a second LVF simultaneously positioned in the optical path, and wherein the first LVF is configured as a linear variable long wave pass filter and the second LVF is configured as a linear variable short wave pass filter.

The recitation in claims 1 and 46 that “a spatially variable filter (SVF) positioned in the optical path between the light source and the optical device” is taken that the entire SVF is between the light source and the optical device, i.e. both the short wave and long wave pass filters are between the light source and the optical device and excludes embodiments such as . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886